United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                            July 16, 2014

                                             Before

                             DIANE P. WOOD, Chief Judge

                                 JOEL M. FLAUM, Circuit Judge

                                          JOHN DANIEL TINDER, Circuit Judge

No. 13‐1474

UNITED STATES OF AMERICA,                              Appeal from the United States District
                 Plaintiff‐Appellee,                   Court for the Northern District
                                                       of Illinois, Eastern Division.
      v.
                                                       No. 1:10‐cr‐00802‐3
FAUSTINO ARRELLANO,
              Defendant‐Appellant.                     Matthew F. Kennelly, 
                                                       Judge.

                                           O R D E R

The opinion of this court issued on July 2, 2014, is amended as follows:

      On page 21, third line from the bottom, “protected sweep” should be “protective
      sweep.”